IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1142
                            Filed September 10, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DAVID ANTHONY ARAIZA,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Lawrence E. Jahn,

District Associate Judge.



      David Araiza appeals the judgment and sentence entered following his

convictions for two counts of invasion of privacy—nudity. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Rachel C. Regenold,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Aaron Rogers, Assistant Attorney

General, Stephen Holmes, County Attorney, and Tiffany Lynne Meredith,

Assistant County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                        2


VAITHESWARAN, P.J.

       Following a bench trial, the district court found David Araiza guilty of two

counts of invasion of privacy—nudity, in violation of Iowa Code section 709.21

(2013) and not guilty of two counts of unlawfully intercepting communications, in

violation of section 808B.2(1)(a). The invasion-of-privacy counts were based on

Araiza’s unauthorized installation of cameras in the bedroom of a home. The

home’s owner, Lynnette, hired Araiza to perform maintenance work in the kitchen

and basement of the home. While Araiza was inside, he ascended the stairs to

the second floor bedroom of Lynnette’s adult daughter, hid the cameras, and

captured compromising images.

       At sentencing, Araiza objected to the court’s consideration of Lynnette’s

victim impact statement. The court overruled the objection and allowed Lynnette

to provide a statement. The court subsequently imposed sentence and ordered

restitution, which included the $81.23 cost of replacing door locks, as well the

costs of the action.

       On appeal, Araiza contends (1) Lynnette was not a “victim” whose

statement could be considered at sentencing, (2) the State failed to prove a

causal connection between his criminal act and the restitution order, and (3) the

district court incorrectly assessed court costs against him for the two dismissed

charges.

I.     Victim Impact Statement

       A “victim” may present a victim impact statement to the court. See Iowa

Code § 915.21(1); State v. Matheson, 684 N.W.2d 243, 244 (Iowa 2004) (stating

authority is “wholly statutory”). Iowa Code section 915.10 defines “victim” as “a
                                         3


person who has suffered physical, emotional, or financial harm as the result of a

public offense or a delinquent act, other than a simple misdemeanor, committed

in this state.” Iowa Code § 915.10(3).

       Araiza voiced no objection to a victim impact statement from Lynnette’s

daughter but objected to Lynnette’s victim impact statement on the ground “she

would not qualify as a victim within the meaning of the Code.” In overruling the

objection, the district court stated:

               I’m looking at the Code section that you both refer to,
       Section 915.10(3), which defines the term victim for purposes of
       this chapter, and it does define it as “a person who has suffered
       physical, emotional, or financial harm as a result of the public
       offense.” And the question then before the Court is how broadly do
       you construe the term or the phrase “as a result of a public
       offense”?
               I see you both make good points, but I believe that this
       chapter should be construed liberally to provide for the rights of the
       victim, and I am going to allow the statement by Lynnette . . . . I do
       believe that she could certainly have suffered emotional harm by
       virtue of the fact that evidence shows that cameras were placed
       within her home, that she was the one that hired Mr. Araiza to do
       the work on her home, and she was the one that entrusted him to
       come and go within the home, and viewing it as if I was in the home
       I would say that that could result in—that his public offense of video
       recording persons within the home could have resulted in emotional
       harm to her. So I will allow her to make her sta[tement].

Under the unique facts of this case, we discern no error in the court’s admission

of Lynnette’s victim impact statement. Although Lynnette was not the person

whose images were captured on the cameras, she was the person who hired

Araiza and let him into her home. Those acts facilitated Araiza’s installation of

cameras in her daughter’s bedroom.
                                           4

       Lynnette’s direct involvement distinguishes this case from State v.

Sumpter, 438 N.W.2d 6 (Iowa 1989), and State v. Tesch, 704 N.W.2d 440 (Iowa

2005), cited by Araiza.

       In Sumpter, the district court received victim impact statements from two

aunts and an uncle of a murdered woman. 438 N.W.2d at 8. The Iowa Supreme

Court concluded these relatives were not “victims” within the meaning of the

language quoted above. Id. The only “victim” under that language was “the

actual subject of the murder, not others who only suffered physical or emotional

harm because of her death.” Id. The court reasoned that a different reading

would render superfluous a second sentence in the statutory provision allowing

certain “immediate family members” to file victim impact statements. Id.

       In Tesch, the court reaffirmed Sumpter’s reasoning. 704 N.W.2d at 452.

The court concluded the wife of a man who sustained injuries as a result of the

defendant’s acts was not a victim within the meaning of the quoted statutory

language. Tesch, 704 N.W.2d at 452. The court stated the wife’s harm “flowed

from the injuries suffered by her husband as a result of the offense and not

directly from the criminal acts.” Id.

       Here, in contrast, the trial record reflects Lynnette independently sustained

“emotional . . . harm as the result of” Azaira’s public offense. She was a “victim”

within the meaning of the first sentence of Iowa Code section 915.10(3) and the

district court did not err in admitting her statement.
                                         5


II.    Restitution

       Araiza challenges the $81.23 in restitution ordered by the district court.

He asserts the State failed to prove a causal connection between his criminal act

and this restitution order.

       Iowa Code section 915.86(14) authorizes compensation for certain

economic losses “incurred as a direct result of an injury to or death of the victim,”

including “[r]easonable expenses incurred by a victim [or] the victim’s parent . . .

to replace locks . . . at the victim’s residence or at the residential scene of a

crime, not to exceed five hundred dollars per residence.” See also State v.

Jenkins, 788 N.W.2d 640, 645 (Iowa 2010).

       Lynnette had three keyed locks on outside doors of the home—one in the

service door of the garage, a second in the front door, and a third in the back

door. Although Lynnette only left the garage key for Araiza, he had access to all

three keys. With respect to the garage key, Lynnette testified, he “could have at

any point taken that key and copied it and put it back because I wouldn’t have

even missed it.”

       Lynnette had the locks changed shortly after the cameras were

discovered.    When asked why, she testified, “Because I was afraid.”           She

explained:

       Something was outside my house and come in and left cameras
       and I didn’t want any more invasion into my house, and we had
       viewed the video card in one of the cameras and we saw Dave’s
       picture, and I was afraid because I knew when I fired him things
       could happen, and I didn’t know how it was going to go.

Lynnette’s charge card reflected a cost of $81.23 for new locks.
                                           6


       On this record, we conclude the cost of replacing the locks was a

reasonable expense incurred “as a direct result of” injury to Lynnette.             We

discern no error in the court’s ruling. See id. at 642 (reviewing restitution orders

for errors of law).1

III.   Court Costs for Dismissed Counts

       Araiza contends the district court improperly assessed court costs against

him for the two charges on which he was acquitted. See Iowa Code § 910.2

(referring to assessment of court costs in “all criminal cases in which there is a

plea of guilty, verdict of guilty, or special verdict upon which a judgment of

conviction is rendered”); State v. Petrie, 478 N.W.2d 620, 622 (Iowa 1991)

(stating “where the plea agreement is silent regarding the payment of fees and

costs, that only such fees and costs attributable to the charge on which a criminal

defendant is convicted should be recoverable under a restitution plan”). We

disagree.

       The judgment entry only refers to the counts on which Araiza was

convicted and the “fines and charges” portion of the order again makes reference

to those counts alone. While the final portion of the order uses the word “costs”

in connection with certain dismissed counts, the order goes on to state the “costs

assessed to the defendant” are “to be paid as ordered above.”




1
  In State v. Freeman, No. 12-2109, 2013 WL 5758240, at *3 (Iowa Ct. App. Oct. 23,
2013), we found “the link between the criminal offense committed and subsequent
expenses incurred by the victim” to be too “attenuated” to award restitution. Freeman is
distinguishable because there, the locks were not changed as a result of the crime the
defendant committed but based on information the victim later learned about the
defendant. See id.
                                     7


      We conclude the district court did not assess costs for the dismissed

counts.

      We affirm Araiza’s judgment and sentence.

      AFFIRMED.